                 Case 2:21-cv-00270-BJR Document 27 Filed 04/07/21 Page 1 of 2


 1

 2                                                                The Honorable Barbara J. Rothstein

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8 PARLER LLC,

 9
                               Plaintiff,                  No. 2:21-cv-00270-BJR
10
            v.                                             NOTICE OF APPEARANCE OF
11                                                         ROBERT E. MILLER
   AMAZON WEB SERVICES, INC., and
12 AMAZON.COM, INC.,

13
                               Defendants.
14

15 TO:               The Clerk of the Court

16 AND TO:           All Counsel of Record

17          Please take notice that Robert E. Miller appears as additional counsel for Defendants
18 Amazon Web Services, Inc. (“AWS”) and Amazon.com, Inc. (“Amazon”) (collectively,

19 “Defendants”), and requests that all further papers and pleadings, except original process, be

20 served upon the undersigned at the address below stated. By serving this Notice of Appearance,

21 Defendants do not waive any defenses.

22          DATED this 7th day of April, 2021.
23
                                                     Davis Wright Tremaine LLP
24                                                   Attorney for Defendants Amazon Web Services,
                                                     Inc. and Amazon.com, Inc.
25
                                                     By s/ Robert E. Miller
26                                                      Robert E. Miller, WSBA #46507
                                                        920 Fifth Avenue, Suite 3300
27                                                      Seattle, WA 98104-1610
                                                        Telephone: 206-622-3150
                                                        E-mail: RobertMiller@dwt.com

                                                                              Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     NOTICE OF APPEARANCE - 1                                                    920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
              Case 2:21-cv-00270-BJR Document 27 Filed 04/07/21 Page 2 of 2


 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that counsel of record have been served a true and correct copy of the
 3
     foregoing Notice of Appearance by electronic mail through the Court’s ECF Notifications to the
 4
     following:
 5                         Angelo J. Calfo, WSBA# 27079
 6                         CALFO EAKES LLP
                           1301 Second Avenue, Suite 2800
 7                         Seattle, WA 98101
                           Email: angeloc@calfoeakes.com
 8
                           David J. Groesbeck, WSBA No. 24749
 9                         DAVID J. GROESBECK, P.S.
10                         1333 E. Johns Prairie Rd.
                           Shelton, WA 98584
11                         Email: david@groesbecklaw.com

12

13 DATED this 7th day of April, 2021.

14                                                   Davis Wright Tremaine LLP
                                                     Attorney for Defendants
15

16
                                                     By s/ Robert E. Miller
17                                                   Robert E. Miller, WSBA #46507
                                                     920 Fifth Avenue, Suite 3300
18                                                   Seattle, WA 98104-1610
                                                     Telephone: 206-622-3150
19                                                   E-mail: RobertMiller@dwt.com

20

21

22

23

24

25

26

27


                                                                               Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     NOTICE OF APPEARANCE - 2                                                     920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
